DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 20 August 2021 and 18 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “channels” of Claims 1, 5, 7, and 11 and/or the “array of at least three/four piezoelectric patches” must be shown or the feature(s) canceled from the claim(s).  In particular, ¶ [0045] of the instant application recites that “the piezoelectric patch 101 has a curved shape and is cut to have four adjacent channels, and a phase difference is present between two adjacent channels to generate an acoustic vortex.” However, ¶ [0049] is in conflict with recitation because “[A]ccording to an embodiment of the present invention, the radial probe 110 emitting a vortexed acoustic field has at least one piezoelectric patch 101 or consists of an array of at least four piezoelectric patches 101. The piezoelectric patch 101 has a curved shape and is cut to have four adjacent channels, and a phase difference is present between two adjacent channels to generate an acoustic vortex.” It is not clear whether the four sections of patch 101 are the “four adjacent channels” or the “array of at least four piezo electric patches 101.” Either way, one embodiment is not illustrated and does not show every feature of the invention. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-5, 7, and 9-11 are objected to because of the following informalities: the claims recites “a vortexed acoustic field” after having already established antecedent basis. Appropriate correction is required.
Claims 7-10 and 12 are objected to because of the following informalities: the claims recites “a blood-brain barrier” after having already established antecedent basis. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the claims recites “a vortexed-acoustic-field method… according to claim 1” after having already established antecedent basis based upon its dependence to Claim 1. Appropriate correction is required.
Claims 2, 6, 8, 12, and 16 are objected to because of the following informalities:  grammatical errors. The claims recite “the following parameters: frequency: 0.5 MHz to 20 MHz, and acoustic pressure: 0.1 to 10 MPa”; however, there is no indicated grammatical relationship of the parameters to the parent claim and should be corrected to the effect of “wherein the following parameters have: frequency: 0.5 MHz to 20 MHz, and acoustic pressure: 0.1 to 10 MPa.”  In other words, the phrase that encompasses the limitation is not coherent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to Claim 1 and claims 5, 7, & 11 (mutatis mutandis), the claims recites “a piezoelectric patch comprising at least one inner channel, wherein when there is a plurality of inner channels…”; however, the plurality of inner channels is a conditional limitation because of the recitation “when there is a plurality of channels.” Thus, the claim is indefinite because when there is not a plurality of channels, the generation of a phase difference between each two channels cannot be achieved and consequently a vortexed acoustic field cannot be emitted and permeability cannot be enabled for the cells. Furthermore, “the cells” in line 7 and “the following parameters” in line 8 lack antecedent basis.

With regards to Claims 5 and 11 (mutatis mutandis), the claim recites “radial probe emitting a vortexed acoustic field being capable of performing vortex motion at both sides”; however, it is unclear which sides the claim refers to. For example, it is unclear whether the vortex motion occurs at both sides of the probe radial probe 110 or at both sides of the vortexed acoustic field.  In addition, “both sides” indicates two sides, thus, it is unclear which two sides of the radial probe 110 or vortexed acoustic field the vortex motion. Furthermore, the illustrated radial probe 110 is circular in nature and, thus, does not have sides; similarly, the vortexed acoustic field is also circular in nature and, thus, does not have sides. For the purposes of examination, the limitation of “both sides” will be interpreted as “both sides of the vortexed acoustic field” as illustrated as the dashed lines in FIGS. 1B, 7, and 9.

With regards to Claim 6, the claim recites “[T]he vortexed-acoustic field method for opening a blood-brain barrier”; however, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as  “[T]he vortexed-acoustic field method for creating cell permeability” is in parent Claim 5. 

With regards to Claim 13, the claim recites “the microbubbles” and “the bubbles”; however, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “using a microbubble input device, wherein the microbubble input device delivers microbubbles by a carrier” and “to direct the microbubbles…”

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US PGPUB 20180071505, hereinafter “Lo”)  in further view of Pouliopoulos et al. (“Superharmonic microbubble Doppler effect in ultrasound therapy,” (29 July 2016) Phys. Med. Biol. 61 (2016) 6154–6171; hereinafter “Pouliopoulos”).
With regards to Claim 1, Lo teaches of a vortexed-acoustic-field method (a method for ultrasonically producing an acoustic vortex, see Lo ¶ [0007] & Claim 7) 
using an ultrasonic transducer the ultrasonic device 100 includes a the driving unit 102 is considered the claimed ultrasonic transducer, see Lo ¶ [0023] & FIG.1A); 
using a probe (transducer 104, see Lo¶ [0023] & FIG. 1A) emitting a vortexed acoustic field (for producing an acoustic vortex, see Lo ¶ [0023]), the probe emitting a vortexed acoustic field having a piezoelectric patch (piezoelectric sheet 1042, see Lo FIG. 1B) comprising at least one inner channel, wherein when there is a plurality of inner channels (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B), a phase difference is generated between each two channels, which is used by the ultrasonic transducer to generate a vortexed acoustic field (“[A] phase difference is generated between every two of the channels by the driving unit for producing an acoustic vortex”, and “the driving unit 102 can be a pulse generator”; see Lo ¶ [0023], [0024] & FIG. 2B); and
(“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).
It appears that Lo may be silent to creating cell permeability and enabling the cells to have permeability by the vortexed acoustic field. However, Pouliopoulos teaches of focused ultrasound therapies for “sonoporation to deliver drugs into cells” and “and blood-brain barrier opening to deliver drugs into the brain” (see Pouliopoulos Abstract). Lo and Pouliopoulos are both considered to be analogous to the claimed invention because they are in the same field of ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to incorporate the teachings of Pouliopoulos to provide enabling the cells to have permeability by the vortexed acoustic field. Doing so would aid in safer and more efficient microbubble-mediated focused ultrasound therapies (see Pouliopoulos pg. 6168, ¶ 1).
	
With regards to Claim 2, the following parameters: frequency: 0.5 MHz to 20 MHz (“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).

With regards to Claim 3, wherein the probe emitting a vortexed acoustic field consists of an array of at least three piezoelectric patches (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B; it should be appreciated the instant application fails to distinguish the number of channels per patch and thus a patch is interpreted as being associated with one channel).

With regards to Claim 4, wherein the probe emitting a vortexed acoustic field consists of an array of at least four piezoelectric patches (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B; it should be appreciated the instant application fails to distinguish the number of channels per patch or distinguish between patches and channels, and, thus, a patch is interpreted as being associated with one channel).

With regards to Claim 5, a vortexed-acoustic-field method (a method for ultrasonically producing an acoustic vortex, see Lo ¶ [0007] & Claim 7) , comprising: 
using an ultrasonic transducer (it should be appreciated that the instant specification illustrates the transducer 105, see FIG. 1A & ¶ [0036], as the driving unit 102 in FIG. 1A of Lo); 
using a radial probe (transducer 104, see Lo ¶ [0023] & FIG. 1A; effecting rotation of the microbubble cluster 320, see Lo ¶ [0041], i.e. a radial probe; it should be appreciated that the instant specification fails to distinguish any structural between probe 100 and radial probe 110) emitting a vortexed acoustic field (for producing an acoustic vortex, see Lo ¶ [0023]), the radial probe emitting a vortexed acoustic field being capable of performing vortex motion at both sides (as explained above, “both sides” will be interpreted as “both sides of the vortexed acoustic field” as illustrated by dashed lines in FIGS. 1B, 7, & 9 of the instant application; in FIG. 2C, Lo illustrates dashed lines indicating two sides and the vortex acoustic field, spiral shape, which clearly shows that the vortex acoustic field being formed to the sides), and the radial probe emitting a vortexed acoustic field having a piezoelectric patch (piezoelectric sheet 1042, see Lo FIG. 1B) comprising at least one inner channel, wherein when there is a plurality of inner channels (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B), a phase difference is generated between each two channels, which is used by an ultrasonic transducer to generate a vortexed acoustic field (“[A] phase difference is generated between every two of the channels by the driving unit for producing an acoustic vortex”; see Lo ¶ [0023] & FIG. 2B); and 
(“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).
It appears that Lo may be silent to creating cell permeability and enabling the cells to have permeability by the vortexed acoustic field. However, Pouliopoulos teaches of focused ultrasound therapies for “sonoporation to deliver drugs into cells” and “and blood-brain barrier opening to deliver drugs into the brain” (see Pouliopoulos Abstract). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to incorporate the teachings of Pouliopoulos to provide enabling the cells to have permeability by the vortexed acoustic field. Doing so would aid in safer and more efficient microbubble-mediated focused ultrasound therapies (see Pouliopoulos pg. 6168, ¶ 1).

With regards to Claim 6, the following parameters: frequency: 0.5 MHz to 20 MHz (“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).

With regards to Claim 7, a vortexed-acoustic-field method (a method for ultrasonically producing an acoustic vortex, see Lo ¶ [0007] & Claim 7) 
using an ultrasonic transducer (it should be appreciated that the instant specification illustrates the transducer 105, see FIG. 1A & ¶ [0036], as the driving unit 102 in FIG. 1A of Lo);
using a probe (transducer 104, see Lo ¶ [0023] & FIG. 1A) emitting a vortexed acoustic field (for producing an acoustic vortex, see Lo ¶ [0023]), the probe emitting a vortexed acoustic field having a piezoelectric patch (piezoelectric sheet 1042, see Lo FIG. 1B) comprising at least one inner channel, wherein when there is a plurality of inner channels (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B), a phase difference is generated between each two channels, which is used by the ultrasonic transducer to generate a vortexed acoustic field (“[A] phase difference is generated between every two of the channels by the driving unit for producing an acoustic vortex”; see Lo ¶ [0023] & FIG. 2B); and
(“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).
It appears that Lo may be silent to opening the blood brain barrier by the vortexed acoustic field. However, Pouliopoulos teaches of vortex focused ultrasound therapies (the sonication triggers symmetric vortices at the focal point, see Pouliopoulos pg. 6166, ¶ 2) for “sonoporation to deliver drugs into cells” and “and blood-brain barrier opening to deliver drugs into the brain” (see Pouliopoulos Abstract). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to incorporate the teachings of Pouliopoulos to provide opening the blood brain barrier by the vortexed acoustic field. Doing so would aid in safer and more efficient microbubble-mediated focused ultrasound therapies (see Pouliopoulos pg. 6168, ¶ 1).

With regards to Claim 8, the following parameters: frequency: 0.5 MHz to 20 MHz (“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).

With regards to Claim 9, wherein the probe emitting a vortexed acoustic field consists of an array of at least three piezoelectric patches (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B; it should be appreciated the instant application fails to distinguish the number of channels per patch or distinguish between patches and channels, and, thus, a patch is interpreted as being associated with one channel).

With regards to Claim 10, wherein the probe emitting a vortexed acoustic field consists of an array of at least 25four piezoelectric patches (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B; it should be appreciated the instant application fails to distinguish the number of channels per patch or distinguish between patches and channels, and, thus, a patch is interpreted as being associated with one channel).

With regards to Claim 11, a vortexed-acoustic-field method (a method for ultrasonically producing an acoustic vortex, see Lo ¶ [0007] & Claim 7) 
using an ultrasonic transducer (it should be appreciated that the instant specification illustrates the transducer 105, see FIG. 1A & ¶ [0036], as the driving unit 102 in FIG. 1A of Lo); 
using a radial probe (transducer 104, see Lo ¶ [0023] & FIG. 1A; effecting rotation of the microbubble cluster 320, see Lo ¶ [0041], i.e. a radial probe; it should be appreciated that the instant specification fails to distinguish any structural differences between probe 100 and radial probe 110) emitting a vortexed acoustic field (for producing an acoustic vortex, see Lo ¶ [0023]), the radial probe emitting a vortexed acoustic field being capable of performing vortex motion at both sides (as explained above, “both sides” will be interpreted as “both sides of the vortexed acoustic field” as illustrated by dashed lines in FIGS. 1B, 7, & 9 of the instant application; in FIG. 2C, Lo illustrates dashed lines indicating two sides and the vortex acoustic field, spiral shape, which clearly shows that the vortex acoustic field being formed to the sides), and the radial probe emitting a vortexed acoustic field having a piezoelectric patch (piezoelectric sheet 1042, see Lo FIG. 1B) comprising at least one inner channel, wherein when there is a plurality of inner channels (the piezoelectric sheet is cut into four adjacent channels 1042a, 1042b, 1042c, 1042d; see Lo ¶ [0025] &  FIG. 1B), a phase difference is generated between each two channels, which is used by an ultrasonic transducer to generate a vortexed acoustic field (“[A] phase difference is generated between every two of the channels by the driving unit for producing an acoustic vortex”; see Lo ¶ [0023] & FIG. 2B); and 
(“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).
It appears that Lo may be silent to opening the blood brain barrier by the vortexed acoustic field. However, Pouliopoulos teaches of vortex focused ultrasound therapies (the sonication triggers symmetric vortices at the focal point, see Pouliopoulos pg. 6166, ¶ 2) for “sonoporation to deliver drugs into cells” and “and blood-brain barrier opening to deliver drugs into the brain” (see Pouliopoulos Abstract). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to incorporate the teachings of Pouliopoulos to provide opening the blood brain barrier by the vortexed acoustic field. Doing so would aid in safer and more efficient microbubble-mediated focused ultrasound therapies (see Pouliopoulos pg. 6168, ¶ 1).

With regards to Claim 12, the following parameters: frequency: 0.5 MHz to 20 MHz (“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]), and acoustic pressure: 0.1 to 10 MPa (acoustic pressure of 40kPA or 800kPa, see Lo ¶ [0038] & [0043], respectively).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Pouliopoulos, and further in view of Chowdhury et al. (“Ultrasound-guided drug delivery in cancer,” (1 May 2017), Ultrasonography 2017;36:171-184; hereinafter “Chowdhury”).

With regards to Claim 13, Lo teaches of a method (FIG. 2C of Lo clearly illustrates piezoelectric sheet 1042, i.e. ultrasound, used in combination with microbubble cluster 320), comprising: 

using a vortexed-acoustic-field method (a method for ultrasonically producing an acoustic vortex, see Lo ¶ [0007] & Claim 7) (for producing an acoustic vortex, see Lo ¶ [0023]); 
performing a focusing step to concentrate the microbubbles to a center of the vortexed acoustic field (Step S204 is a focusing step for “creating a steep potential distribution in a center of the vortex so as to focus the drug delivery carriers 300 toward the center of the acoustic vortex to form a microbubbles cluster 320”; see Lo ¶ [0030]); and 
performing a manipulation step, to direct the bubbles delivered by a carrier to a site of lesion (“Step S206 is a manipulating step for manipulating the drug delivery carriers 300 to a lesion zone”; see Lo ¶ [0031]).
It appears that Lo may be silent to creating cell permeability. However, Pouliopoulos teaches of focused ultrasound therapies for “sonoporation to deliver drugs into cells” and “and blood-brain barrier opening to deliver drugs into the brain” (see Pouliopoulos Abstract). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lo to incorporate the teachings of Pouliopoulos to provide enabling the cells to have permeability by the vortexed acoustic field. Doing so would aid in safer and more efficient microbubble-mediated focused ultrasound therapies (see Pouliopoulos pg. 6168, ¶ 1).
It appears that modified Lo may be silent to using a microbubble input device. While the Office contends that it would have been obvious for one of ordinary skill before the effective filing to date to have an injection device, i.e. microbubble input device, to deliver “fabricated” (see Lo ¶ [0036]) microbubbles to a delivery site such as an artery (see Lo ¶ [0043]), Chowdhury clearly illustrates of IV injection of microbubbles to a target site via a needle, i.e. microbubble input device (see Chowdhury FIG. 1). Modified Lo and Chowdhury are both considered to be analogous to the claimed invention because they are in the same field of microbubble mediated ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lo to incorporate the teachings of Chowdhury to provide a microbubble input device. Doing so would amount to applying a known technique, injecting microbubbles to a subject, to a known device, injection needle, and method of microbubble mediate ultrasound therapy ready for improvement to yield predictable results, i.e. IV microbubble delivery.

With regards to Claim 14, wherein the piezoelectric patch used in the vortexed- acoustic-field method for creating cell permeability has a radius of curvature in the range of 10 to 100 mm (the piezoelectric sheet 1042 has a curvature radius ranged from 10 mm to 100 mm, see Lo ¶ [0027]).

With regards to Claim 15, wherein the ultrasound generation step is performed by a pulse generator (the driving unit 102 is a pulse generator; see Lo ¶ [0024]) having a frequency in the range of 20 kHz to 20 MHz (“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]).

With regards to Claim 16, the following parameters: frequency: 0.5 MHz to 20 MHz (“a frequency ranged from 3 MHz to 20 MHz, preferably from 3 MHz to 5 MHz”; see Lo ¶ [0032]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al. (US PGPUB 20180369815) teaches of inducing a micro-vortex to control cell perforation (see Zheng ¶ [0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793          


/YI-SHAN YANG/Acting SPE, Art Unit 3793